NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            15-MAR-2021
                                            09:20 AM
                                            Dkt. 88 OAWST
                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I

              COUNTY OF MAUI, Plaintiff-Appellee, v.
              RICK MARKHAM, Defendant-Appellant, and
       JOHN DOES 1-10; JANE DOES 1-10; DOE COMPANIES 1-10;
      DOE PARTNERSHIPS 1-10; DOE CORPORATIONS 1-10; AND/OR
                OTHER DOE ENTITIES 1-10, Defendants


         APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                       (CIVIL NO. 2CC171000393)


       ORDER APPROVING STIPULATION FOR DISMISSAL OF APPEAL
  (By:   Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)
           Upon consideration of the Stipulation for Dismissal of
Appeal, filed March 10, 2021, by Defendant-Appellant Rick
Markham, the papers in support, and the record, it appears that
(1) the appeal has been docketed; (2) the parties stipulate to
dismiss the appeal; (3) the stipulation is dated and signed by
counsel for all parties appearing in the appeal; and
(4) dismissal is authorized by Hawai#i Rules of Appellate
Procedure Rule 42(b).
           Therefore, IT IS HEREBY ORDERED that the Stipulation
for Dismissal of Appeal is approved and the appeal is dismissed.
           DATED: Honolulu, Hawai#i, March 15, 2021.

                                    /s/ Keith K. Hiraoka
                                    Presiding Judge

                                    /s/ Clyde J. Wadsworth
                                    Associate Judge

                                    /s/ Karen T. Nakasone
                                    Associate Judge